Case 1:17-cv-05495-MKB-ST Document 229 Filed 08/27/20 Page 1 of 4 PageID #: 10430
  Lawrence E. Buterman                                                53rd at Third
  Direct Dial: 212.906.1264                                           885 Third Avenue
  Lawrence.Buterman@lw.com                                            New York, New York 10022-4834
                                                                      Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                      www.lw.com

                                                                      FIRM / AFFILIATE OFFICES
                                                                      Beijing         Moscow
                                                                      Boston          Munich
  August 21, 2020                                                     Brussels        New York
                                                                      Century City    Orange County
                                                                      Chicago         Paris
  VIA ECF
                                                                      Dubai           Riyadh
                                                                      Düsseldorf      San Diego
  Magistrate Judge Steven L. Tiscione                                 Frankfurt       San Francisco
  United States District Court                                        Hamburg         Seoul

  Eastern District of New York                                        Hong Kong       Shanghai
                                                                      Houston         Silicon Valley
  225 Cadman Plaza East                                               London          Singapore
  Brooklyn, NY 11201                                                  Los Angeles     Tokyo
                                                                      Madrid          Washington, D.C.
                                                                      Milan




                         Re:   NASL v. U.S. Soccer Federation, et al., No. 1:17-cv-05495

  Dear Judge Tiscione:
          Defendants United States Soccer Federation, Inc. (“U.S. Soccer”) and Major League
  Soccer, L.L.C. (“MLS”) respectfully submit this letter seeking to compel additional deposition
  testimony from Plaintiff NASL’s expert, Professor Stefan Szymanski, pursuant to Federal Rules
  of Civil Procedure 37(a)(4) and 30(d)(2).

           On September 4, 2020, Defendants conducted a remote video deposition of Professor
  Szymanski. From the outset, Professor Szymanski employed a strategy of filibustering in an
  effort to “run out the clock”—providing pages upon pages of non-responsive and evasive
  answers to the most basic “yes-or-no” questions. In some instances, Professor Szymanski simply
  refused to provide answers at all.1 Some of the most egregious examples are:

             •

                                 After being asked five times, and providing almost ten pages of non-
                   answers, Professor Szymanski
                                                                                              Decl. of
                   L. Buterman, Ex. A (Szymanski Tr.) at 209:5-218:24.

             •     Professor Szymanski refused to confirm
                                                                                                         despite



  1
    The transcript of Professor Szymanski’s deposition is located at Exhibit A to the Declaration of
  Lawrence Buterman. The highlights in Exhibit A identify Professor Szymanski’s non-
  responsive, evasive, or argumentative answers. Only a subset of his improper answers are
  described in this letter, for illustrative purposes.
Case 1:17-cv-05495-MKB-ST Document 229 Filed 08/27/20 Page 2 of 4 PageID #: 10431
  August 21, 2020
  Page 2




                    being asked versions of this question fifteen times and giving twelve pages of non-
                    responsive testimony. Id. at 241:13-254:6.

            •       Regarding a chart in his reply report
                                                                                    Professor Szymanski
                    refused to confirm whether
                                Id. at 262:24-263:14.

            •       Professor Szymanski did not provide responsive answers regarding

                                                                                                Id. at
                    266:1-268:21.

            •       Professor Szymanski refused to provide an answer to



                                             Id. at 274:23-280:15.

            •       Professor Szymanski declined to answer
                                                                                    despite the fact that
                    he had previously said so under oath. Id. at 332:23-337:3.

            •       Professor Szymanski would not confirm


                                                            Id. at 352:14-358:18.

            •       Professor Szymanski provided entirely non-responsive answers to whether


                                                            id. at 455:11-458:13.

            •       Professor Szymanski refused to confirm whether

                                                                                                         Id.
                    at 495:8-501:8.

           Federal Rule of Civil Procedure 30(d)(1) states that a “court must allow additional time
  consistent with Rule 26(b)(1) and (2) if needed to fairly examine the deponent or if the deponent
  . . . impedes or delays the examination.” Rule 37(a)(4) requires that “an evasive or incomplete
  disclosure, answer, or response must be treated as a failure to disclose, answer, or respond.”
  Professor Szymanski’s failure to respond—either in a reasonably direct fashion or at all—
  impeded the deposition and frustrated Defendants’ fair examination of him. Not only did
  Professor Szymanski improperly refuse to answer many questions, but the pages-long, off-topic
  responses that preceded the answers he did give soaked up hours of his deposition and prevented
Case 1:17-cv-05495-MKB-ST Document 229 Filed 08/27/20 Page 3 of 4 PageID #: 10432
  August 21, 2020
  Page 3




  Defendants from covering multiple topics contained in his two reports. Pursuant to Local Rules
  37.3(a) and (b), during the deposition counsel for U.S. Soccer repeatedly indicated that Professor
  Szymanski was improperly impeding the deposition and attempted to reach the Court for
  immediate relief. See also Fed. R. Civ. P. 37(a)(3)(C). When the Court was unavailable,
  Defendants informed Plaintiff of their intention to raise Professor Szymanski’s conduct with the
  Court, proceeded with Professor Szymanski’s deposition, and reserved their rights to challenge
  his conduct following the deposition.

         Defendants have reviewed Professor Szymanski’s final deposition transcript and
  confirmed that his non-responsive, rambling responses did not answer, or caused Defendants’
  counsel to have to skip, questions that are essential to Defendants’ understanding of his reports
  and defenses. Defendants are entitled to answers to the questions that Dr. Szymanski improperly
  avoided.

         Defendants request that the Court permit Defendants to depose Professor Szymanski for
  an additional 3 hours and 30 minutes. Defendants further request that the Court appoint a
  Special Master to attend the deposition, to resolve inevitable conflicts between counsel and any
  attempts by Professor Szymanski to similarly obstruct his deposition. In the alternative to
  attendance by a Special Master, Defendants request that the Court admonish Professor
  Szymanski to provide direct and clear answers to Defendants’ questions during any subsequent
  deposition time, and that Defendants be permitted to contact Your Honor during the deposition
  should Professor Szymanski not abide the Court’s admonishment.2

         Rule 30(d)(2) permits the Court to impose an appropriate sanction for Professor
  Szymanski’s improper conduct, which wasted and frustrated the many hours both Defendants
  invested in preparing for and taking Professor Szymanski’s deposition. Defendants request that
  the Court order NASL to pay for (1) Defendants’ attorneys’ fees related to bringing this motion,
  see Fed. R. Civ. P. 35(a)(5); and (2) the costs of the Special Master’s attendance at the requested
  deposition, if ordered. This solution is reasonable in light of the fact that NASL’s and Professor
  Szymanski’s conduct will cost Defendants the fees required to depose Professor Szymanski a
  second time, and because a Special Master is the best way to ensure that Professor Szymanski
  does not further waste Defendants’ resources. On the other hand, because a subsequent
  deposition will be held remotely at NASL’s preference, neither NASL’s counsel nor Professor
  Szymanski will incur cost or time related to travel.




  2
   If the Court is willing to be contacted during the deposition, Defendants will schedule the
  deposition at a time that is convenient for Your Honor.
Case 1:17-cv-05495-MKB-ST Document 229 Filed 08/27/20 Page 4 of 4 PageID #: 10433
  August 21, 2020
  Page 4




                                           Respectfully submitted,

                                           /s/ Lawrence E. Buterman
                                           Lawrence E. Buterman
                                           of LATHAM & WATKINS LLP
                                           Counsel for Defendant
                                           United States Soccer Federation, Inc.


                                           /s/ Bradley I. Ruskin
                                           Bradley I. Ruskin
                                           of PROSKAUER ROSE LLP
                                           Counsel for Defendant
                                           Major League Soccer, L.L.C.

  cc: All Counsel of Record (via ECF)
